Spring, J. (dissenting):
The defendant is a manufacturing-corporation, operating a plant in the city of Buffalo for the manufacture of castings. Por three days in January, 1905, the plaintiff, a young man then twenty-two. years of age, was employed as a common laborer in this plant, working nights. ' The plant of the defendant consisted of a one-story building three hundred and eighteen feet long and thirty-seven feet wide. Along one side of the building the entire length was a series of revolving saws which were used in cutting off the burs or rough pieces from the castings, and the plaintiff was engaged in operating one of these. On either side of the building and about sixteen feet from the floor, which was of earth, was a track on which was run a crane extending the entire width of the building. There was also a carriage on top of this crane and the whole thing was operated by a man in a cage at one side of the crane. The crane ran backward and forward the entire length of the shop and was used to' distribute castings and other material used in carrying on the plant.
The saws were all run by one line shaft on the side of the build- ' ing, which was nearly fourteen feet from the floor. Each of these revolving saws was under the shaft and there was an overhead beam eight inches square connected with the saw frame which could be elevated to a vertical position by means of a pulley and chain attached to the shaft. The belt over the pulley was of leather and about four inches in width. This crossbeam was ten feet and nine inches above the floor and two feet and eight inches lower than the shaft referred to, and from the top of the crossbeam to the top of thé rail was about five feet and seyen inches.
This was the third night the' plaintiff had been working and about twelve o’clock he was instructed by Wolf, who was the second foreman, to go up 'on top of the crossbeam and put the leather belt over' the pulley as: it had slipped off. The plaintiff knew *864nothing about this kind of work and had never been instructed- in regard to it.
In his testimony he said that he told Wolf, “I didn’t- know anything about putting-the belt on.” Wolf replied, “ Go on and get up there op the beam and hang on and put.it on. * * All you have got to do is to go up on that beam and catch hold there. * .* * Take hold and put it around the pulley. That is all you have to do.” In response to.this direction the plaintiff climbed up on the crossbeam.. The Only thing he could take hold-of. to steady himself was the I beam, which was fifteen inches high 'and six or eight inches wide, and on which the track for the crane was laid. He placed his left hand on top of the rail, leaned over with his right hand to put the belt on the pulley when the crane carné along,- without any warning, ran- over his fingers and crushed them. The place he was stationed was about sixty feet from the south énd of the building and he was facing the north end. The crane"started from the south end-of the building, running along the track so that the plaintiff’s back was toward, the crane and he. was in a stooping posture..
There are three suggestions made in! the; prevailing opinion' bearing upon, the conduct of the plaintiff:
First. There was a flange on the underside of the I beam five or six inches wide, and it is claimed he should have taken hold of that flange. He received no instruction to steady himself in that way; While shifting the belt his feet were on the crossbeam and he was stooping over, which made the position insecure, and to hold himself with his hand,above, his head tin the lower side, of a plate six inches in width would afford small protection to him. He did the most natural and reasonable thing in order to keep himself from falling when he placed his hand on top of the- I beam, which was two or three inches above his head. ■ In no other way could he steady himself when his body was bent over and in motion putting on the belt.
Second. The notice warning the men “ to look out for crane while moving up and down the shop ” is referred to.- Strangely enough the only place this ambiguously phrased notice seems to have been placed was in the office, and the plaintiff was never in that part of the building, nor was his attention ever qalled to the notice.
*865Third. The intimation is made that it seems incredible that the plaintiff was not aware of the operation of the crane, His work was on the floor, sixteen feet below the crane. He was an ordinary laborer. While he may have known in a general way that the crane was running through the building, the method of its operation was unknown to him. The crane made but little noise while running, arid I think we cannot say as matter of law that the plaintiff should have known of its approach. As already shown, he was reluctant to climb up on the crossbeam and to put on the belt. He evidently appreciated his lack of knowledge of the ihacliinery in the plant. He should not be charged with negligence as matter of law.
It is claimed by the defendant that Wolf was merely a coemployee. Wolf was the man who had hired the plaintiff and the evidence shows without dispute that he had charge of the men, especially of one gang, when the superintendent was away, or when his supervision for any reason was required. Beyond that, however, the superintendent himself was five or six feet from the plaintiff when Wolf directed him to go on the crossbeam, heard the direction that was given to him and did not countermand it or interfere in any way, so that even if Wolf had not been a superintendent his direction must be deemed to be that of the defendant. (O’Brien v. Buffalo Furnace Co., 183 N. Y. 317.)
At the close of the evidence the defendant’s counsel made the following suggestion to the court: “ I would like to ask the court, so as to clear up my understanding about the.particular ground of going to the jury, whether it was your ruling that assuming the man knew the crane was constantly passing over his head, that then he would have been guilty of contributory negligence, and the verdict would be for the defendant.” To which the court replied as follows: “I don’t know as there is any objection to repeating substantially what I said to you, if the jury should find as a fact that he knew of the operation of the crane and knew that it was liable to run along on the rail there at any moment and he put his hand.on the rail, that he was guilty of contributory negligence.”
At the close of the charge the counsel for the defendant made this request: “ I ask the court to charge the jury that if the plaintiff had noticed that the crane was frequently passing up and down *866' the track and placed his hand, on the rail with such knowledge, he- cannot recover.” To which the. court responded: “ I deny the request for the reason it must be found that he knew and appreciated the danger of putting his hand upon the-rail, either that or that he had been instructed as to the. danger. ' [By Mr. Hollister] : Do you. charge in those words or with a qualification 1 The CourtI think it is. a kind of a qualification; you better except both -ways. [By Mr. Hollister]: I except to the refusal to charge and to the qualification.”
■ In the .first place I think the instruction had been fairly covered before, and beyond that, I think the qualification made by the court in view of the circumstances was proper. Much had been, made of the fact that the plaintiff had worked in the building for three nights, and that the crane was frequently running along over his head,, the defendant claiming that he ought to have known of the-manner in which it passed along on these tracks. While he may; as already indicated, have had a general knowledge of the operation of the crane, in order for this knowledge to. be effective in precluding his right to recover, he must have appreciated the significance of its operation. So I think that the court was right when he limited the request made with the statement if “ he knéw and appreciated the danger of putting his hand upon the rail,” or if he had been instructed of " .the danger. In other words, the general information. that- he might have had that the crane was passing/up and down the track' may not itself have been sufficient- to advise him fully of the- dangers which he.encountered whén. standing on.the crossbeam with the track above his head. 1
I thmk there was a fair- question of fact in this, case and that the plaintiff is entitled tb recover." Me was corroborated to a considerable' extent by the former superintendent of the defendant, and no one seems to have contradicted him..
The question of the amount of the damages is not urged, in fact it is stipulated in the case that it is not raised upon this appeal.
I think the judgment should be affirmed. - .
Williams, J., concurred.
Judgment and order reversed and new trial ordered, with costs to appellant to abide event, upon, questions of law and fact.